DETAILED ACTION
1.	Claims 1-18 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
4.1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.2.	Claims 1, 3-7, 9-13, 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 9-13, 15-18 of co-pending Application No. 16950408.  
1, 3-7, 9-13, 15-18 of co-pending Application No. 16950408 as shown in the table below contains every element of claims 1, 3-7, 9-13, 15-18 of the instant application and as such anticipates claims 1, 3-7, 9-13, 15-18 of the instant application:

Instant application No. 
Claims: 1, 3-7, 9-13, 15-18
Co-pending Application No. 16950408
Claims: 1, 3-7, 9-13, 15-18
1. A system for computer based open innovation, the system comprising:
an asset valuation device receiving asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;
a self-executing code device receiving the valuation signal, and generating a self-executing code signal, based on the valuation signal;
an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, receiving the valuation signal, and generating a node voting request signal, based on the valuation signal; and
a mesh network having a plurality of node devices receiving the node voting request signal, and generating vote confirmation signals, based on the node voting request signal,


wherein the node devices of the mesh network are employed to perform problem solving, smart contract processing, and/or cryptocurrency mining.

3. The system of claim 1, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets as a baseline monetization.

4. The system of claim 3, wherein resulting renumeration based on the problem solving, the smart contract processing, and/or the cryptocurrency mining is sent to the baseline monetization.
5. The system of claim 1, wherein the node devices process data by themselves or are aligned to perform a single process divided over many of the node devices.
6. The system of claim 1, wherein the node devices form an artificial intelligence (Al) engine.
7. A computer-implemented method for a system for computer based open innovation, the method comprising:
receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;
receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;
receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;
receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal; and
performing with the node devices of the mesh network problem solving, smart contract processing, and/or cryptocurrency mining.

9. The system of claim 7, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets as a baseline monetization.
10. The system of claim 9, wherein resulting renumeration based on the problem solving, the smart contract processing, and/or the cryptocurrency mining is sent to the baseline monetization.
11. The system of claim 7, wherein the node devices process data by themselves or are aligned to perform a single process divided over many of the node devices.
12. The system of claim 7, wherein the node devices form an artificial intelligence (Al) engine.
13. A non-transitory computer-readable medium for method for a system for computer based open innovation and with instructions stored thereon, that when executed by a processor, perform the steps comprising:
receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;
receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;
receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;
receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal; and
performing with the node devices of the mesh network problem solving, smart contract processing, and/or cryptocurrency mining.


15. The computer-readable medium of claim 13, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets as a baseline monetization.
16. The system of claim 15, wherein resulting renumeration based on the problem solving, the smart contract processing, and/or the cryptocurrency mining is sent to the baseline monetization.
17. The computer-readable medium of claim 13, wherein the node devices process data by themselves or are aligned to perform a single process divided over many of the node devices.
18. The computer-readable medium of claim 13, wherein the node devices form an artificial intelligence (Al) engine.
1. A system for computer based open innovation, the system comprising:

an asset valuation device receiving asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;

a self-executing code device receiving the valuation signal, and generating a self-executing code signal, based on the valuation signal;

an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, receiving the valuation signal, and generating a node voting request signal, based on the valuation signal;

a mesh network having a plurality of node devices receiving the node voting request signal, and generating vote confirmation signals, based on the node voting request signal; and

one or more computing devices connected to each of the respective node devices,

wherein the one or more computing devices of the node devices of the mesh network are employed to perform problem solving, smart contract processing, and/or cryptocurrency mining.

3. The system of claim 1, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets as a baseline monetization.


4. The system of claim 3, wherein resulting renumeration based on the problem solving, the smart contract processing, and/or the cryptocurrency mining is sent to the baseline monetization.

5. The system of claim 1, wherein the node devices process data by themselves or are aligned to perform a single process divided over many of the node devices.

6. The system of claim 1, wherein the node devices form an artificial intelligence (Al) engine.

7. A computer-implemented method for a system for computer based open innovation, the method comprising:

receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;

receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;
receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;

receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal; and

performing with one or more computing devices connected to each of the respective node devices of the mesh network problem solving, smart contract processing, and/or cryptocurrency mining.

9. The method of claim 7, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets as a baseline monetization.

10. The method of claim 9, wherein resulting renumeration based on the problem solving, the smart contract processing, and/or the cryptocurrency mining is sent to the baseline monetization.
11. The method of claim 7, wherein the node devices process data by themselves or are aligned to perform a single process divided over many of the node devices.

12. The method of claim 7, wherein the node devices form an artificial intelligence (Al) engine.

13. A non-transitory computer-readable medium for method for a system for computer based open innovation and with instructions stored thereon, that when executed by a processor, perform the steps comprising:

receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;

receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;

receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;

receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal; and

performing with one or more computing devices connected to each of the respective node devices of the mesh network problem solving, smart contract processing, and/or cryptocurrency mining.

15. The computer-readable medium of claim 13, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets as a baseline monetization.

16. The computer-readable medium of claim 15, wherein resulting renumeration based on the problem solving, the smart contract processing, and/or the cryptocurrency mining is sent to the baseline monetization.

17. The computer-readable medium of claim 13, wherein the node devices process data by themselves or are aligned to perform a single process divided over many of the node devices.

18. The computer-readable medium of claim 13, wherein the node devices form an artificial intelligence (Al) engine.



This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  

4.3.	Claims 1,6-7, 12-13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7,10, 13 and 16 of co-pending Application No. 16846075 in view of US Patent Application No. 20170232300 to Tran et al (“Tran”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of co-pending Application No. 16846075 in view of US Patent Application No. 20170232300 to Tran et al (“Tran”).
Instant application No. 
Claims: 1,6-7, 12-13 and 18
Co-pending Application No. 16846075 Claims: 1, 4, 7,10, 13 and 16
1. A system for computer based open innovation, the system comprising:
an asset valuation device receiving asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;
a self-executing code device receiving the valuation signal, and generating a self-executing code signal, based on the valuation signal;
an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, receiving the valuation signal, and generating a node voting request signal, based on the valuation signal; and
a mesh network having a plurality of node devices receiving the node voting request signal, and generating vote confirmation signals, based on the node voting request signal,











Co-pending Application does not explicitly disclose, however, Tran discloses wherein the node devices of the mesh network are employed to perform problem solving, smart contract processing, and/or cryptocurrency mining.( [0207], [0782]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Co-pending Application No. 16846075 with the teaching of Tran by including the feature of valuation, in order for Co-pending Application No. 16846075’s system for valuating at least one contribution to a collective work, each contribution being performed by a contributor connected to a collaboration platform via a network. Each member received monetization rewards associating with each contribution to the work a compensation according to the usefulness value of the contribution which promote the innovation.
6. The system of claim 1, wherein the node devices form an artificial intelligence (Al) engine.
7. A computer-implemented method for a system for computer based open innovation, the method comprising:
receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;
receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;
receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;

receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal; and









Co-pending Application does not explicitly disclose; however, Tran discloses performing with the node devices of the mesh network problem solving, smart contract processing, and/or cryptocurrency mining ([0207], [0782]). The motivation regarding the obviousness of claim 1 is also applied to claim 7. 
12. The system of claim 7, wherein the node devices form an artificial intelligence (Al) engine.

13. A non-transitory computer-readable medium for method for a system for computer based open innovation and with instructions stored thereon, that when executed by a processor, perform the steps comprising:
receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;
receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;
receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;
receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal; and











Co-pending Application does not explicitly disclose; however, Tran discloses performing with the node devices of the mesh network problem solving, smart contract processing, and/or cryptocurrency mining ([0207], [0782]). The motivation regarding the obviousness of claim 1 is also applied to claim 13. 
18. The computer-readable medium of claim 13, wherein the node devices form an artificial intelligence (Al) engine.
1. A system for computer based open innovation, the system comprising:

an asset valuation device receiving asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;

a self-executing code device receiving the valuation signal, and generating a self-executing code signal, based on the valuation signal;

an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, receiving the valuation signal, and generating a node voting request signal, based on the valuation signal; and

a mesh network having a plurality of node devices receiving the node voting request signal, and generating vote confirmation signals, based on the node voting request signal,

wherein the vote confirmation signals approving or denying a valuation of the assets based on the valuation signal are transmitted by the mesh network to the air router device over one or more of the radio channel and internet router channel,

the air router device receives the vote confirmation signals, scrubs data in the vote confirmation signals of malicious code, and transmits the scrubbed vote confirmation signals to the self-executing code device, and

the self-executing code device receives the scrubbed vote confirmation signals from the air router and updates a state of valuation of the assets for subsequent use by the asset valuation device, and for display to a user on a display device.






















4. The system of claim 1, wherein the asset valuation device is an artificial intelligence (Al) device.

7. A computer-implemented method for a system for computer based open innovation, the method comprising:

receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information; 

receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;

receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;

receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal;

transmitting by the mesh network to the air router device over one or more of the radio channel and internet router channel the vote confirmation signals approving or denying a valuation of the assets based on the valuation signal;

receiving with the air router device the vote confirmation signals, scrubbing data in the vote confirmation signals of malicious code, and transmitting the scrubbed vote confirmation signals to the self-executing code device; and

receiving with the self-executing code device the scrubbed vote confirmation signals from the air router and updating a state of valuation of the assets for subsequent use by the asset valuation device, and for display to a user on a display device.






10. The method of claim 7, wherein the asset valuation device is an artificial intelligence (Al) device.


13. A non-transitory computer-readable medium for method for a system for computer based open innovation and with instructions stored thereon, that when executed by a processor, perform the steps comprising:

receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information; 
receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;

receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;

receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal;

transmitting by the mesh network to the air router device over one or more of the radio channel and internet router channel the vote confirmation signals approving or denying a valuation of the assets based on the valuation signal;

receiving with the air router device the vote confirmation signals, scrubbing data in the vote confirmation signals of malicious code, and transmitting the scrubbed vote confirmation signals to the self-executing code device; and

receiving with the self-executing code device the scrubbed vote confirmation signals from the air router and updating a state of valuation of the assets for subsequent use by the asset valuation device, and for display to a user on a display device.







16. The computer-readable medium of claim 13, wherein the asset valuation device is an artificial intelligence (Al) device.



This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20130254298 to Lorphelin et al (“Lorphelin”) in view of US Patent Application No. 20170232300 to Tran et al (“Tran”), r in view of US Patent Application No. 20060167784 to Hoffberg et al (“Hoffberg”), and further in view of US Patent Application No. 20060133289 to Golle et al (“Golle”).
 	As per claim 1, Lorphelin discloses a system for computer based open innovation, the system comprising: an asset valuation device receiving asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information (Lorphelin, para (0083] - "The invention defines a method 250 for valuing contributions using series of valuation indicators and parameters 260 defined by the parameterization interface 272 by the manager 110 and collectively by the contributors 101-102-103. The values of the contributions 254 calculated by the valuation system 250 can be used to compensate the contributors 101-102-103."; see, also, Fig. 2, 4-5);
a device receiving the valuation signal, and generating a signal, based on the valuation signal (Lorphelin, para (0083] - "The invention defines a method 250 for valuing contributions using series of valuation indicators and parameters 260 defined by the parameterization interface 272 by the manager 11 O and collectively by the contributors 101-102-103. The values of the contributions 254 calculated by the valuation system 250 can be used to compensate the contributors 101-102-103."; see, also, Fig. 2, 4-5);
an router device having an internet router channel for internet communications, receiving the valuation signal, and generating a node voting request signal, based on the valuation signal (Lorphelin, para [0082] "Referring to FIG. 1, the invention proposes a collaboration system 100 in which a plurality of contributors 101-102-103 (which are typically using personal computers) connect via a communication network 120 such as the Internet to a collaboration platform (or Online collaboration system) 130,"; para [0083] - "The invention defines a method 250 for valuing contributions using series of valuation indicators and parameters 260 defined by the parameterization interface 272 by the manager 110 and collectively by the contributors 101-102-103. The values of the contributions 254 calculated by the valuation system 250 can be used to compensate the contributors 101-102-103."; para [0092] - "the funcliun 1036 enables contributors to make new contributions (for example, to provide comments and to Vote) with regard to a given valuation."; see, also, Fig. 1-2, 4-5, 10); and
a network having a plurality of node devices receiving the node voting request signal, and generating vote confirmation signals, based on the node voting request signal (Lorphelin, para [0082] - "Referring to FIG. 1, the invention proposes a collaboration system 100 in which a plurality of contributors 101-102-103 (which are typically using personal computers) connect via a communication network 120 such as the Internet to a collaboration platform (or Online collaboration system) 130,"; para [0083] - "The invention defines a method 250 for valuing contributions using series of valuation indicators and parameters 260 defined by the parameterization interface 272 by the manager 110 and collectively by the contributors 101-102-103. The values of the contributions 254 calculated by the valuation system 250 can be used to compensate the contributors 101-102-103."; para [0092] - "the function 1036 enables contributors to make new contributions (for example, to provide comments and to Vote) with regard to a given valuation."; see, also, Fig. 1-2, 4-5, 10).
Lorphelin does not explicitly disclose however in the same field of endeavor, Tran discloses a self-executing code device, and generating a self-executing code signal, based on the valuation signal (Tran, para [0320] - "The method may further include generating a first transfer record for recording a transfer of the asset to a new owner, wherein the transfer record comprises a double hash of a complete issue record for the asset and a public key of the new owner, wherein the transfer record is digitally signed by the owner signature; using a blockchain algorithm to generate a distributed consensus of ownership of the asset associated with the owner signature to validate the first transfer record"; para [0322] - "the blockchain address is used to replace the databases holding registration information for trademarks, patents, designs and copyright. By registering IP rights on a distributed ledger, the IP provides smart intellectual property rights, providing a robust and trustworthy proof of record.");
wherein the node devices of the mesh network are employed to perform problem solving, smart contract processing, and/or cryptocurrency mining (Tran, para [0207], The private key is received at the voting machine. If the private key is a barcode it is received through a scanner on the voting machine. If the private key is on an electronic storage medium, it is received through whatever means is appropriate for the electronic storage medium, also see para [0782]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lorphelin with the teaching of Tran by including the feature of valuation, in order for Lorphelin’s system to for valuating at least one contribution to a collective work, each contribution being performed by a contributor connected to a collaboration platform via a network. Each member received monetization rewards associating with each contribution to the work a compensation according to the usefulness value of the contribution which promote the innovation.
Lorphelin/ Tran do not explicitly disclose however in the same field of endeavor, Hoffberg discloses an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, (Hoffberg, para [0006] - "It is also known to provide so-called proxy servers and firewalls, which are automated systems that insulate the client system from the Internet."; para [0058] - "Method and system for implementing intelligent telecommunication services utilizing self-sustaining, fault-tolerant object oriented architecture"; para [0065] - "The external system, as well as the remote devices, is connected to the central system by any one or a combination of networks. The networks must be able to transport digital information, for example the Internet, cellular networks, telecommunication networks, cable networks or proprietary networks"; para [1525] - "an ad hoc, self-organizing, cellular radio system (sometimes known as a 'mesh network') is provided."); and mesh network (see, e.g., para [1525] -"an ad hoc, self-organizing, cellular radio system (sometimes known as a 'mesh network') is provided.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lorphelin with the teaching of Tran/Hoffberg by including the feature of router, in order for Lorphelin’s system which providing faster Internet speed with less interference with almost security.
Lorphelin/Tran/Hoffberg do not explicitly disclose however in the same field of endeavor, Golle discloses a malicious code removal device for scrubbing malicious code from data received and a mesh network ([0102]-[0108], also see [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lorphelin with the teaching of Tran/Hoffberg by including the feature of malicious, in order for Lorphelin’s system to that detects malicious data in an ad-hoc network. During operation, the system receives data at a node in the ad-hoc network, wherein the data was sensed and redundantly communicated to the node by other nodes in the ad-hoc network. Note that in this ad-hoc network, a given node senses data associated with itself and with proximate nodes in the ad-hoc network. In this way, proximate nodes in the ad-hoc network can redundantly sense data about each other. Next, the system determines at the node if the received data, along with data sensed locally by the node, is consistent. If not, the system uses a model which accounts for malicious nodes to determine an explanation for the inconsistency.  Preventing a malicious vehicle could report an illusory traffic jam on a freeway to cause other vehicles to travel on alternate routes. Diverting traffic in this way enables the malicious vehicle to avoid traffic on the freeway, but also causes unnecessary congestion on the alternate routes (Golle).

As per claim 2, the combination of Lorphelin, Tran and Hoffberg and Golle discloses the system of claim 1, wherein the node devices include multicore processors operating in serial and/or parallel manner to perform the problem solving, the smart contract processing, and/or the cryptocurrency mining (Tran, para [0207], The private key is received at the voting machine. If the private key is a barcode it is received through a scanner on the voting machine. If the private key is on an electronic storage medium, it is received through whatever means is appropriate for the electronic storage medium, also see para (0782]).  The motivation regarding the obviousness of claim 1 is also applied to claim 2. 
 	As per claim 3, the combination of Lorphelin, Tran and Hoffberg and Golle discloses the system of claim 1, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets as a baseline monetization (Tran, para [0782] - "In another example, a blockchain network where cryptocurrency is exchanged provides a convenient billing layer and paves the way for a marketplace of services between devices. In the example above, devices that store a copy of the binary may charge for serving it, in order to sustain their infrastructure costs (or simply to make a profit). Devices can 'rent their disk space'. API calls are monetized where the caller needs to provide the necessary micropayment (in Bitcoin or Ethereum respectively) before requesting them. With a cryptocurrency in place, every device can have its own bank account on the Internet; ii can then expose its resources to other devices (or users) and get compensated for their usage via microtransactions."; para (0954] - ''The fund is managed by a first organization, and wherein each member pays the first organization a fixed percentage of the amount contracted by that member as a registration fee."). The motivation regarding the obviousness of claim 1 is also applied to claim 3.
As per claim 4, the combination of Lorphelin, Tran and Hoffberg and Golle discloses the system of claim 3, wherein resulting renumeration based on the problem solving, the smart contract processing, and/or the cryptocurrency mining is sent to the baseline monetization (Tran, para [0207], The private key is received at the voting machine. If the private key is a barcode it is received through a scanner on the voting machine. If the private key is on an electronic storage medium, it is received through whatever means is appropriate for the electronic storage medium, also see para [0782]).  The motivation regarding the obviousness of claim 1 is also applied to claim 3.
As per claim 5, the combination of Lorphelin, Tran and Hoffberg and Golle discloses the system of claim 1, wherein the node devices process data by themselves or are aligned to perform a single process divided over many of the node devices (Lorphelin, para [0196]).
As per claim 6, the combination of Lorphelin, Tran and Hoffberg and Golle discloses the system of claim 1, wherein the node devices form an artificial intelligence (Al) engine (Lorphelin, para [0268] - "Artificial intelligence makes it possible to define a parameterization by experience.").
Claims 7-18, are rejected for similar reasons as stated above.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
a).  US patent application no: 20180041247 to Zakaria discloses [0020] FIGS. 1-4 are generally directed to network hardware devices, organized in a wireless mesh network, for content distribution to client consumption devices in environments of limited connectivity to broadband internet infrastructure. The embodiments described herein may be deployed in these network hardware devices, each of which includes a PLC radio for establishing one or more PLC links with one or more of the other network hardware devices. FIGS. 5-7 are generally directed to PLC links and wireless links for routing data on a network backbone of the WMN of mesh network devices. FIGS. 8-9 are generally directed to multi-radio, multi-channel (MRMC) mesh network devices that may implement various embodiments described herein.
[0031] The WMN 100 may be considered a multi-radio multi-channel (MRMC) mesh network. MRMC mesh networks are an evolution of traditional single radio WMNs and a leading contender for combatting the radio resource contention that has plagued single radio WMNs and prevents them from scaling to any significant size. The WMN 100 has multiple devices, each with multi-radio multi-channel (MRMC) radios. The multiple radios for P2P connections and N2C connections of the mesh network devices allow the WMN 100 to be scaled to a significant size, such as 10,000 mesh network devices. For example, unlike the conventional solutions that could not effectively scale, the embodiments described herein can be very large scale, such as a 100×100 grid of nodes with 12-15 hops between nodes to serve content to client consumption devices. The paths to fetch content files may not be a linear path within the mesh network.
[0073] In another embodiment, a system includes a POP device having access to content files via at least one of data storage coupled to the POP device or a first point-to-point connection to a first device of an ISP. The system also includes multiple mesh network devices, organized in a WMN, and at least one of the mesh network devices is wirelessly coupled to the POP device. The WMN is a mesh topology in which the multiple mesh network devices cooperate in distribution of the content files to client consumption devices that do not have access to reliable access to the server device of the CDN or in an environment of limited connectivity to broadband infrastructure. A first node of the multiple mesh network devices is a multi-radio, multi-channel (MRMC) device that includes multiple P2P connections to form parts of a network backbone in which the first node wireless connects to other mesh network devices via a first set of WLAN channels reserved for inter-node communication. The first node also includes one or more N2C connections to wireless connect to one or more of the client consumption devices connected to the WMN via a second set of WLAN channels reserved for serving the content files to the client consumption devices. The first node may also include a cellular connection to wireless connect to a second device of the CDN. The second device may be part of a cloud computing system and may host a mesh network control service as described herein. It should be noted that the first point-to-point connection is higher bandwidth than the cellular connection.
 	b).  US Patent Application No: 20090175238 to Jetcheva  et al., discloses [0117] EC24) A multi-channel controller, comprising: [0118] means for determining the topology of a multi-radio multiple-hop mesh network, the network being comprised of nodes and radio-to-radio links between the nodes; [0119] means for reducing the network topology; [0120] means for balancing the network topology; and [0121] means for selecting a channel assignment for each radio.
[0122] EC25) The multi-channel controller of EC24, wherein the multi-channel controller is one of the nodes of the mesh network.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497


/HARUNUR RASHID/Primary Examiner, Art Unit 2497